The opinion of the court was delivered by
Beasley, Chief Justice.
This was a suit by a counselor at law for his counsel fees. At the trial, a non-suit was ordered, the judge who presided assigning as his ground of action, “ a rule of law which says that no counsel can maintain a suit against his client for counsel fees, unless he can *183show an express agreement upon the part of that client to pay a specific fee that is fixed upon as the counsel fee.”
This, as ifc'seems to me, was a correct exposition of the law as it has always existed and been understood in this state. Such is the rule embodied in the decisions of our courts; but it is not ne9essary for me to review these decisions, or to express, with any degree of elaboration, my views upon the subject, as I have so recently had occasion to do this in the case of Schomp v. Schenck, 11 Vroom 195.
I think the judgment should be affirmed.
For affirmance — The Chancellor, Chief Justice, Dalrimple, Depue, Knapp, Scudder, Woodhull, Clement, Dodd, Green, Lilly — 11.
For reversal — None.